Citation Nr: 1117315	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  04-44 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from October 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's case was previously before the Board in September 2009.  At that time the Board denied increased ratings for the Veteran's service-connected disabilities of infectious hepatitis with jaundice and residuals of meningitis.  The Board also denied entitlement to service connection for residuals of a stroke.  The Board found that new and material evidence had been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Board also granted service connection for PTSD.

The issue of entitlement to a TDIU rating was also pending in September 2009.  In light of the Board's action to grant service connection for PTSD, the issue of TDIU was remanded for further adjudication after the assignment of the initial disability rating for the service-connected PTSD.  As of that time, the Veteran's combined service-connected disability rating was 50 percent.

The AOJ issued a rating decision to implement the Board's grant of service connection for PTSD, dated June 1, 2010.  Service connection for PTSD was established at that time.  A noncompensable disability rating was assigned, effective from March 22, 2004.  The only issue adjudicated at that time was the grant of service connection for PTSD and the assignment of the noncompensable rating.  Thus, there would have been no change expected in the Veteran's combined service-connected disability rating of 50 percent.  Nevertheless, a review of the June 2010 rating decision shows that a change was made to the Veteran's disability rating for his service-connected dysthymic disorder.  The change to a 70 percent rating is not reflected by evidence or specific rating action in the claims folder.  

The Veteran was originally granted service connection for dysthymic disorder by way of a rating decision dated in April 2006.  He was given a 30 percent disability rating.  The effective date for service connection and the disability rating was established as of January 27, 2005.  The claims folder does not indicate any disagreement with the rating action within the one-year appeal period.  

The Veteran then submitted a claim for an increased rating for his dysthymic disorder that was received on July 23, 2007.  He was afforded an examination in September 2007.  Based on evidence from the examination and other evidence of record, his disability rating was increased to 50 percent by way of a rating decision dated in October 2007.  The effective date for the 50 percent rating was established as of the date of the claim, July 23, 2007.  The evidence in the claims folder does not show that the Veteran disagreed with any aspect of the rating decision within the one-year appeal period.

There is no evidence of a further claim for an increased rating for the Veteran's service-connected dysthymic disorder.  The last supplemental statement of the case (SSOC) that addressed the TDIU issue, prior to the Board remand in September 2009, was dated in May 2009.  At that time, the SSOC noted that the Veteran did not meet the regulatory criteria for consideration of a TDIU rating because he only had a combined 50 percent rating.  However, the June 2010 rating decision, referenced supra, shows that the disability rating for dysthymic disorder was increased to 70 percent, effective as of November 6, 2008.  There is no rating decision that explains why the disability rating was increased, or what evidence served as the basis for the increase.  In fact, no new evidence was added to the claims folder following the Board's remand of September 2009 prior the issuance of the rating decision of June 2010.  Nor are there any rating actions of record dated after September 2009 and prior to June 2010.

The Board notes that the left-side flap of Volume 3 of the claims folder contains a computer printout of the Veteran's disability payments.  A printout dated June 3, 2010, reflects a change in the Veteran's level of disability payments reflective of payment at the 70 percent level.  The printout lists a retroactive date for payment at this level of December 1, 2008.  

Also filed on the left-side flap of Volume 3 is a two-page VETSNET Compensation and Award report.  The report lists the Veteran's combined disability rating as 70 percent, effective from December 1, 2008, based on the June 1, 2010, rating decision.  The record is devoid of any basis for why the Veteran's disability rating for his service-connected dysthymic disorder was increased from 50 to 70 percent. 

The Veteran's disability rating for his service-connected dysthymic disorder has a direct bearing on the consideration of his claim for a TDIU rating.  The Veteran's other service-connected disabilities, infectious hepatitis with jaundice, residuals of meningitis, and PTSD are all rated at noncompensable levels.  

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities with at least one disability rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

As discussed, prior to the June 2010 rating decision, the Veteran did not satisfy the criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  He had two service-connected disabilities prior to June 1, 2010.  One was rated as 50 percent disabling and the other at a noncompensable level.  The addition of PTSD in June 2010 did not increase his combined disability rating as he was assigned a noncompensable rating.  However, for reasons that are not clear at this point, the rating for dysthymic disorder was increased to 70 percent.

At this point the Board must remand the case for the AOJ to explain why the rating for the Veteran's dysthymic disorder was increased.  The Board can only surmise one of two explanations.  First, the rating was actually made prior to June 1, 2010, based on evidence developed while the case was at the Board and pending review in September 2009.  Thus, the June 1, 2010, was not the implementing rating decision for the increase; there likely is another rating decision not associated with the claims folder, perhaps in a temporary folder with evidence.  Second, the increase was the result of an error, and the Veteran is not entitled to the 70 percent rating, nor the compensation received as a result of the AOJ's implementation of the increased rating.

Accordingly, the case is REMANDED for the following action:

1.  On remand, the AOJ must identify the evidence and rating action that serve as the basis for the increase in the rating for the Veteran's dysthymic disorder to the 70 percent level.  The evidence and rating decision must be included in the claims folder.  If the AOJ determines that the increase was made in error, a formal finding must be made and included in the claims folder and appropriate steps to rectify the mistake must be taken.

2.  Only upon complete clarification of the issue of the rating for the dysthymic disorder, and after undertaking any other development deemed appropriate, the AOJ should re-adjudicate the TDIU issue on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

